DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 06/13/22, for application number 16/825,836 has been received and entered into record.  Claims 1, 8, 12, 15, 23, and 24 have been amended.  Therefore, Claims 1, 3, 4, 6-8, 10-15, and 17-24 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Steven H. VerSteeg (Reg. No. 58,087) on 06/14/22.
The application has been amended as follows: 
Listing of Claims
1.	(Currently Amended) A data storage device, comprising:
a plurality of memory devices; 
a controller configured to:
determine a relevant memory device by utilizing configured to wake up memory devices based on historical access patterns of the memory devices;
execute a read or write command at a block of the relevant memory device; and
determine whether the read or write command has arrived at the block; and
	a power allocation unit coupled to each memory device of the plurality of memory devices, wherein the power allocation unit is configured to:
place the plurality of memory devices into a non-operational power state;
determine whether the relevant memory device of the plurality of memory devices is in a proper operational power state;
determine that the data storage device has insufficient power available to power up the relevant memory device;
change a power state of another memory device of the plurality of memory devices to a power state utilizing less power in response to determining that the data storage device has insufficient power available to power up the relevant memory device; 
change the power state of the relevant memory device to a different power state that utilizes more power;
determine a predetermined period of idle time to pass while the relevant memory device is in the power state that utilizes more power after the controller has determined that the read or write command has arrived, wherein determining the predetermined period of idle time is determined by a system parameter of a memory device of the plurality of memory devices; and
change the power state of the relevant memory device from the power state that utilizes more power to a non-operational power state after the predetermined period of idle time has passed. 

2.	(Cancelled) 

3.	(Original) The data storage device of claim 1, wherein the power allocation unit is further configured to determine whether a memory device of the plurality of memory devices is idle in the operational power state.

4.	(Original) The data storage device of claim 3, wherein the power allocation unit is further configured to determine whether a memory device of the plurality of memory devices has exceeded an idle time limit threshold.

5.	(Cancelled) 

6.	(Previously Presented) The data storage device of claim 1, wherein the power allocation unit is further configured to change the power state of the relevant memory device to a different power state in response to determining that the relevant memory device is in the non-operational power state.

7.	(Previously Presented) The data storage device of claim 1, wherein the power allocation unit is further configured to place the plurality of memory devices into a non-operational power mode in response to a predetermined period of idle time having passed for the plurality of memory devices.

8.	(Currently Amended) A data storage device, comprising:
	a plurality of memory devices; 
a controller configured to:
determine a desired memory device by utilizing configured to wake up memory devices based on historical access patterns of the memory devices;
execute a read or write command at a block of the desired memory device; and
determine whether the read or write command has arrived at the block; and
	a power allocation unit coupled to each memory device of the plurality of memory devices, wherein the power allocation unit is configured to:
determine whether a desired memory device is in a proper power state;
determine whether the data storage device has sufficient power available to change a power state of the desired memory device from a non-operational power state to an operational power state;
determine whether any memory devices of the plurality of memory devices is idle and in the operational power state; 
determine that the data storage device has insufficient power available to power up the desired memory device;
change a power state of another memory device of the plurality of memory devices to a power state utilizing less power in response to determining that the data storage device has insufficient power available to power up the desired memory device; 
move the desired memory device from the non-operational power state to an operational power state;
determine a predetermined period of idle time to pass while the desired memory device is in the operational power state after the controller has determined that the read or write command has arrived, wherein determining the predetermined period of idle time is determined by a system parameter of a memory device of the plurality of memory devices; and
change the power state of the desired memory device from the operational power state to the non-operational power state after the predetermined period of idle time has passed. 

9.	(Cancelled) 

10.	(Previously Presented) The data storage device of claim 8, wherein the controller is further configured to:
	receive read or write commands; and
	move the read or write commands to a command queue in response to the power allocation unit determining that there are no memory devices of the plurality of memory devices that are idle in the operational power state.

11.	(Previously Presented) The data storage device of claim 8, wherein the controller is further configured to:
	receive read or write commands; and
	execute the read or write commands after the power allocation unit has moved the desired memory device from the non-operational state to the operational power state.

12.	(Previously Presented) The data storage device of claim 8, wherein the moving the desired memory device from the non-operational power state to the operational power state occurs after the power allocation unit determines that the data storage device has sufficient power available to power up the desired memory device.

13.	(Previously Presented) The data storage device of claim 8, wherein the power allocation unit is further configured to change a memory device that is idle and in the operational state to the non-operational power state.

14.	(Previously Presented) The data storage device of claim 13, wherein the power allocation unit is further configured to move the desired memory device from the non-operational power state to the power operational state after changing the memory device that is idle and in the operational state to the non-operational state.

15.	(Currently Amended) A data storage device, comprising:
	a plurality of memory devices;
	means to allocate power amongst the plurality of memory devices;
	means to move a first memory device of the plurality of memory devices from a non-operational power state to an operational power state; 
means to move a second memory device from the operational power state to the non-operational power state; 
means to determine that the data storage device has insufficient power available to power up a relevant memory device; 
means to change a power state of another memory device of the plurality of memory devices to a power state utilizing less power in response to determining that the data storage device has insufficient power available to power up the relevant memory device;
means to determine the relevant memory device by utilizing configured to wake up memory devices based on historical access patterns of the memory devices;
means to execute a read or write command at a block of the relevant memory device;
means to determine whether the read or write command has arrived at the block;
means to determine a predetermined period of idle time to pass while the relevant memory device is in the operational power state after the read or write command has arrived, wherein the predetermined period of idle time is based on a system parameter of a memory device of the plurality of memory devices; and
means to change the power state of the relevant memory device from the operational power state to the non-operational power state after the predetermined period of idle time has passed. 

16.	(Cancelled) 

17.	(Previously Presented) The data storage device of claim 15, further comprising means to move read or write commands to a command queue upon determining that the data storage device does not have sufficient power available to power up a relevant memory device and determining that there are no memory devices that are idle and in the operational power state.

18.	(Original) The data storage device of claim 15, further comprising means to determine whether a memory device of the plurality of memory devices is in a proper power state.

19.	(Original) The data storage device of claim 15, further comprising means to determine whether a memory device of the plurality of memory devices is idle and in the operational state.

20.	(Original) The data storage device of claim 19, further comprising means to determine whether the memory device of the plurality of memory devices that is idle and in the operational state has exceeded a predetermined idle threshold. 

21.	(Previously Presented) The data storage device of claim 1, wherein the power allocation unit is further configured to change the power state of the relevant memory device to a different power state that utilizes an amount of power equal to the amount of power the data storage device requires to operate.

22.	(Previously Presented) The data storage device of claim 1, wherein the power allocation unit is further configured to change the power state of the relevant memory device to a different power state that utilizes an amount of power greater than the amount of power the data storage device requires to operate.

23.	(Previously Presented) The data storage device of claim 1, wherein the controller is further configured to record the location of data written to a memory device in a flash translation layer table. 

24.	(Previously Presented) The data storage device of claim 1, wherein the power allocation unit is further configured to change the power state of the relevant memory device from a first non-operational power state to a second non-operational power state, wherein the second non-operational power state utilizes less power than the first non-operational power state. 


Allowable Subject Matter
Claims 1, 3, 4, 6-8, 10-15, and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Houston, US Pat. No. 5,615,162, discloses at least a controller configured to: execute a read or write command at a block of a relevant memory device; a power allocation unit; place the plurality of memory devices into a non-operational state; determine whether a relevant memory device is in a proper power operational state; and change the power state of the relevant memory device.
Slik, US PGPub 2015/0331476, discloses at least determining whether a read or write command has arrived at a memory block; a power allocation unit configured to: determine that a data storage device has insufficient power available to power up a relevant memory device; and change a power state of another memory device.
Tzafrir et al., US PGPub 2017/0024002, discloses at least determining a predetermined period of idle time to pass while a relevant memory device is in a power state that utilizes more power after a controller has determined a read or write command has arrived.
However, none of the references, individually nor in combination, teach determining a relevant memory device by utilizing a credit system configured to wake up memory devices based on historical access patterns of the memory devices, in combination with the remaining limitations as required by claim 1.  
Claims 8 and 15 repeat the same limitations as recited in claim 1, and are allowed accordingly.
Claims 3, 4, 6, 7, 10-14, and 17-24 depend on independent claims 1, 8, and 15, and are allowed accordingly.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186